Exhibit 10.2



CHANGE IN CONTROL AGREEMENT

 

 

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated November 1, 2018 (the
“Effective Date”), is entered into by and between Shore Bancshares, Inc., a
corporation organized under the laws of Maryland (the “Corporation”), and Donna
Stevens (the “Executive”).

 

WHEREAS, the Executive is employed by the Corporation as Chief Operating
Officer;

 

WHEREAS, the Corporation desires to be ensured of the Executive’s continued
active participation in the business of the Corporation; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Corporation and in consideration of the Executive’s agreeing to remain in the
employ of the Corporation, the parties desire to specify the change in control
payment which shall be due to Executive in the event that the Executive’s
employment with the Corporation is terminated in the specified circumstances
covered by this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Corporation agree as follows:

 

1.                  Term.

 

(a)               The Corporation agrees to employ the Executive as an at-will
employee, and the Executive agrees to be employed by the Corporation as an
at-will employee, subject to the terms and conditions of this Agreement.

 

(b)               The initial term of this Agreement shall be for 12 months
commencing on the Effective Date (the “Initial Term”). Upon the expiration of
the Initial Term, this Agreement shall automatically renew for successive terms
of 12 months each (each such renewal term, together with the Initial Term, a
“Term”) without further action by the parties, unless either party shall have
served written notice on the other party at least 60 days prior to the
commencement of a new Term of such party’s decision not to renew this Agreement.
At least 120 days prior to the commencement of a new Term, the Board of
Directors of the Corporation (“Board”) or a committee thereof will conduct a
comprehensive performance evaluation and review of Executive to determine
whether to give notice of non-renewal as provided herein. The evaluation and
review shall be documented in the minutes of the Board or the committee thereof.
For purposes of clarity, in the event the Board decides not to renew this
Agreement and provides proper notice as set forth above, the Executive shall
remain an at-will employee of the Corporation following the termination of this
Agreement unless the Executive’s employment is sooner terminated.

 



 1 | P a g e

 



 

(c)               While employed by the Corporation, the Executive shall (i)
perform such services for the Corporation as may be consistent with the
Executive’s title and such services which are from time to time assigned to the
Executive by the Corporation’s President and (ii) devote the Executive’s entire
business time, attention, skill and energy exclusively to the business of the
Corporation. While employed by the Corporation, the Executive shall not engage
or prepare to engage in any other business activity, whether or not such
business activity is pursued for gain, profit or other economic or financial
advantage; provided, however, that the Executive may engage in appropriate
civic, charitable or religious activities and devote a reasonable amount of time
to private investments or boards or other activities provided that such
activities do not interfere or conflict with the Executive’s responsibilities.

 

2.                  Change in Control Payment.

 

(a)               If within 12 months after any Change in Control (as
hereinafter defined) of the Corporation, the Executive’s employment with the
Corporation is terminated by the Corporation without Cause (as hereinafter
defined) or Executive terminates his employment for Good Reason (as hereinafter
defined), the Executive shall be paid an amount equal to 2 times the Executive’s
base salary and bonus (not to include the exercise of any stock options) paid or
scheduled to be paid under the Corporation’s or a subsidiary’s annual incentive
plan in the calendar year of the Change in Control. Subject to Section 2(h),
said sum shall be paid to the Executive in one lump sum on the 60th day
following the Executive’s termination, provided that the Executive has executed
and submitted a release of claims and the statutory period during which
Executive is entitled to revoke the release of claims has expired on or before
that 60th day. In addition, all unexercised or unvested equity awards, or
portions thereof, held by the Executive as of the date of termination shall vest
or terminate and be exercisable in accordance with their terms. The termination
of the Executive’s employment hereunder shall not impair any rights of the
Executive under any employee benefit or fringe benefit plans that have vested as
of the date of termination, which said rights shall be administered after
termination of employment in accordance with the terms of such plans.

 

The Corporation and the Executive intend that all benefits payable to the
Executive as the result of a Change in Control, or for Good Reason whether
payable under this Agreement or under any other benefit, compensation, or
incentive plan or arrangement with the Executive or the Corporation, shall not
be subject to the excise tax under Sections 280G and 4999 of the Internal
Revenue Code of 1986 (the “Code”) and shall be deductible by the Corporation. If
all or any portion of the benefits payable to the Executive under this
Agreement, either alone or together with other benefits to which the Executive
is entitled, constitute excess parachute payments within the meaning of Section
280G of the Code and are therefore subject to the excise tax imposed by Section
4999 of the Code or loss of the compensation deduction as the result of Section
280G of the Code, the Corporation and the Executive agree that benefits payable
under this Agreement shall be reduced as necessary for the purpose of avoiding
application of Sections 280G and 4999 of the Code. Any such reduction shall be
made by the Corporation in its sole discretion consistent with the requirements
of Section 409A of the Code. If, notwithstanding the initial application of this
Section 2, the Internal Revenue Service determines that any covered payment
constitutes an excess parachute payment (as defined by Section 280G(b) of the
Code), this Section 2 will be reapplied based on the Internal Revenue Service's
determination, and the Executive will be required to promptly repay the portion
of the covered payments required to avoid imposition of an excise tax. Any
determination required under this Section 2, including whether any payments or
benefits are parachute payments, shall be made by the Corporation in its sole
discretion.

 



 2 | P a g e

 

 

(b)               Cause. For purposes of this Agreement, the term “Cause” means:
(i) the Executive’s “Disability” (as hereinafter defined); (ii) an action or
failure to act by the Executive constituting fraud, misappropriation or damage
to the property or business of the Corporation; (iii) conduct by Executive that
amounts to fraud, personal dishonesty or breach of fiduciary duty; (iv)
Executive’s conviction (from which no appeal may be, or is, timely taken) of a
felony or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (v) the Executive’s breach of any of her
obligations hereunder; (vi) the unauthorized use, misappropriation or disclosure
by the Executive of any Confidential Information (as hereinafter defined) of the
Corporation or of any confidential information of any other party to whom the
Executive owes an obligation of nondisclosure as a result of her relationship
with the Corporation; (vii) the willful violation of any final cease and desist
or consent order; (viii) a knowing violation by Executive of federal and state
banking laws or regulations which is likely to have a material adverse effect on
the Corporation, as determined by the Board; (ix) the determination by the
Board, in the exercise of its reasonable judgment and in good faith, that
Executive’s job performance is substantially unsatisfactory and that she has
failed to cure such performance within a reasonable period (but in no event more
than thirty (30) days) after written notice specifying in reasonable detail the
nature of the unsatisfactory performance; (x) Executive’s material breach of any
of the Corporation’s written policies; or (xi) the issuance of any order by the
Maryland Commissioner of Financial Regulation, the Federal Deposit Insurance
Corporation, the Board of Governors of the Federal Reserve System, or any other
supervisory agency with jurisdiction over the Corporation permanently
prohibiting the continued service of the Executive with the Corporation. No act
or failure to act on the part of the Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Corporation. Any act or failure to act that is based upon
authority given pursuant to a resolution duly adopted by the Board, or upon the
advice of legal counsel for the Corporation, shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interest of the Corporation.

 

(c)               Disability. For purposes of this Agreement, the term
“Disability” shall have the meaning given to such term in the long-term
disability policy available to Executives of the Corporation, as amended or
replaced from time to time.

 



 3 | P a g e

 

 

(d)               Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred if the conditions set forth in any
one of the following paragraphs shall have been satisfied:

 

(i)                        any one person, or more than one person acting as a
group, acquires ownership of securities of the Corporation that, together with
securities held by such person or group, constitutes more than 50 percent (50%)
of the total fair market value or total voting power of the securities of the
Corporation;

 

(ii)                        either (A) any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of securities of the Corporation possessing 35 percent (35%) or more of the
total voting power of the securities of the Corporation; or (B) a majority of
members of the Board of the Corporation is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors of the Corporation, as the case may be, prior
to the date of the appointment or election; or

 

(iii)                        any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Corporation that have a total gross fair market value equal to or more than 40
percent (40%) of the total gross fair market value of all of the assets of the
Corporation, as the case may be, immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Corporation, as the case may be, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

Notwithstanding the foregoing, the acquisition of ownership or control of voting
stock of the Corporation, individually or collectively, by the Corporation or
one of its affiliates or any benefit plan sponsored by the Corporation or any of
its affiliates shall not constitute a Change in Control.

 

(e)               Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean termination by the Executive within 12 months following a
Change in Control based on:

 

(i)                        Without the Executive’s express written consent, a
material adverse change made by the Corporation which would reduce the
Executive’s functions, duties or responsibilities as Chief Operating Officer of
the Corporation.

 

(ii)                        Without the Executive’s express written consent, a
5% or greater reduction by the Corporation in the Executive’s Base Salary as the
same may be increased from time to time; or

 

(iii)                        Without the Executive’s express written consent,
the Corporation requires the Executive to be based at a location more than 50
miles from Easton, Maryland (which requirement shall be deemed to be a material
change in the geographic location at which the Executive must perform services
for the Corporation), except for required travel on business of the Corporation
to an extent substantially consistent with the Executive’s present business
travel obligations.

 



 4 | P a g e

 

 

Good Reason shall, for all purposes under this Agreement, be construed and
administered in manner consistent with the definition of “good reason” under
Treasury Regulation §1.409A-1(n).

 

(f)                Full Compensation. The payments made pursuant to this Section
2 shall be considered full compensation in payment for all claims under this
Agreement, and the Executive shall not be entitled to any other compensation.

 

(g)               Deduction for Amounts Due Corporation. Upon termination of the
Executive’s employment with the Corporation, subject to any restrictions imposed
by applicable law, the Corporation shall have the right to deduct from the
amount due the Executive any amounts which the Executive owes the Corporation.
Such right shall apply only to debts that were incurred in the ordinary course
of the employment relationship and in no event shall the Corporation have the
right to deduct an amount in excess of $5,000 in any year from any payment that
would be considered deferred compensation under Section 409A of the Code. In no
event shall the Corporation have the discretion to deduct any amount pursuant to
this Section 2(g) to the extent such deduction would be considered a prohibited
acceleration under Section 409A of the Code. Any offset under this Section 2(g)
shall comply with Section 1.409A – 2(j)(4)(xiii) of the Treasury Regulations.

 

(h)               Compliance with Section 409A of the Code. This Agreement is
intended to comply with Section 409A of the Code and its corresponding
regulations, or an exemption, and payments may only be made in a manner
permitted by Section 409A of the Code, to the extent applicable. Severance
benefits under the Agreement are intended to be exempt from Section 409A to the
maximum extent possible under the "separation pay exception, the “short-term
deferral exception,” or another exception under Section 409A of the Code. For
purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. If a payment obligation under this
Agreement arises on account of the termination of Executive’s employment
hereunder while the Executive is a “specified employee” (as defined under
Section 409A of the Code, and determined in good faith by the Corporation), any
payment of “deferred compensation” (as defined in Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such termination of employment shall be paid, with interest, in
a lump sum, within 15 days after the end of the six-month period beginning on
the date of such termination or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Executive’s estate
following her death.

 



 5 | P a g e

 

 

3.                  Non-Solicitation.

 

(a)               Restrictive Covenants. During the Executive’s employment with
the Corporation and for 12 months after the Executive ceases, for any reason, to
be an employee of the Corporation, the Executive shall not, directly or
indirectly, as owner, partner, director, officer, employee, agent, consultant,
advisor, contractor or otherwise, whether for consideration or without
consideration, for the benefit of any individual, group, corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein (a “Person”) other than for the Corporation and/or
any of its affiliates (the “Employer Group”), take any of the following actions:

 

(i)                        solicit any Business Relation (as hereinafter
defined) to purchase, or sell or otherwise provide to any Business Relation, any
products or services which are comparable to, or which are intended to
substitute for, products or services offered by the Corporation and/or any of
its affiliates (the “Non-Compete Group”) during the Executive’s employment with
the Corporation;

 

(ii)                        employ, engage or solicit for employment or for
engagement as an independent contractor or consultant, any Person who was
employed by, or any Person who was engaged as an independent contractor by, any
member of the Non-Compete Group during the preceding 24 months;

 

(iii)                        employ, engage or solicit for employment any
employee of the Corporation, whether or not such employee is a full-time
employee or a temporary employee of the Corporation and whether or not such
employment is pursuant to written agreement and whether or not such employment
is for a determined period or is at will; or

 

(iv)                        encourage any Person to reduce its business with any
member of the Non-Compete Group or to reduce its employment with or provision of
services to any member of the Non-Compete Group.

 

Provided, however, that nothing in this Section 3(a) shall be deemed to prevent
or limit the right of the Executive to own up to a five percent (5%) interest in
the securities of a Person that are registered under Section 12 of the
Securities Exchange Act of 1934, as amended.

 

(b)               Business Relation Defined. For purposes of this Agreement, the
term “Business Relation” means any Person who, at any time during the
Executive’s employment with the Corporation, was a Person (i) that is or was a
customer of any member of the Non-Compete Group, (ii) that had entered into any
contract or other arrangement with any member of the Non-Compete Group for the
provision of services or the sale of products, (iii) to whom any member of the
Non-Compete Group furnished or planned to furnish a proposal for the performance
of services or the sale of products, or (iv) with whom any member of the
Non-Compete Group entered or agreed to enter into any other business
relationship such as a joint venture, collaborative agreement, joint development
agreement, teaming arrangement or agreement, or similar arrangement or
understanding for the provision of services or sale of products.

 



 6 | P a g e

 

 

4.                  Confidential Information.

 

(a)               Covenant. The Executive acknowledges that her relationship
with the Corporation shall of necessity provide her with specialized knowledge
concerning the Employer Group, which, if used for the benefit of others or
disclosed to others, could cause serious harm to the Employer Group.
Accordingly, the Executive covenants that she shall not at any time, directly or
indirectly, use, appropriate or disclose to others, or permit the use of or
appropriation by or disclosure to others of, any Confidential Information (as
hereinafter defined) except as expressly provided herein.

 

(b)               Permitted Use. While employed with the Corporation, the
Executive may use Confidential Information only for the purpose that is
necessary to the carrying out of the Executive’s duties as set forth herein or
assigned to her by the Corporation, and the Executive may not make use of any
Confidential Information after she is no longer an employee of the Corporation.

 

(c)               Confidential Information Defined. For purposes of this
Agreement, the term “Confidential Information” means all information of any
member of the Employer Group, whether oral, written, computerized, digitized or
otherwise, regarding the business of the Employer Group, including, without
limitation, information regarding the Employer Group’s customers, referral
sources, insurance carriers, sales and marketing information, costs, prices,
earnings, business plans, financial information and forecasts, contracts,
business arrangements, methods of operation, business strategies, prospects, and
Intellectual Property (as hereinafter defined), whether or not such information
is deemed “trade secrets” under applicable law. Confidential Information does
not include information that (i) becomes generally available to the public other
than as a result of disclosure by the Executive in violation of this Agreement,
(ii) was available to the public on a non-confidential basis from a source other
than the Employer Group, (iii) is made available to a third party on a
non-confidential basis by the Employer Group, (iv) was already known to the
Executive at the time of disclosure by the Employer Group, or (v) is required to
be disclosed by legal process or applicable law.

 

5.                  Intellectual Property. The Executive agrees that any and all
information, reports, other documents and other works (whether in an electronic
format or otherwise) created by the Executive for or on behalf of the
Corporation during the Executive’s service with the Corporation, whether or not
developed on the Corporation’s premises or equipment or during the Corporation’s
normal business hours (the “Intellectual Property”), are and shall remain works
made for hire and the sole and exclusive property of the Corporation. To the
extent that such Intellectual Property is not considered work made for hire, the
Executive hereby assigns to the Corporation (or its nominee) any and all
interest that the Executive may now or in the future have in the Intellectual
Property. Upon request by the Corporation, the Executive shall execute and
deliver to the Corporation any document or instrument that may be necessary to
secure or perfect the Corporation’s title to or interest in any Intellectual
Property so assigned.

 



 7 | P a g e

 

 

6.                  Return of Property. The Executive agrees that upon
termination of her employment with the Corporation, she will:

 

(a)               promptly return to the Corporation all Confidential
Information, all Intellectual Property, and all other property of the
Corporation, including but not limited to all correspondence, manuals,
notebooks, lists of customers and suppliers, computer programs, disks and any
documents, materials or property, whether written or stored on computerized
medium, and all copies in her possession or control;

 

(b)               not take any action to preserve or regain access to such
information through any means, including but not limited to access to the
Corporation’s facilities or through a computer or other digital or electronic
means; and

 

(c)               promptly pay all amounts due, owing or otherwise payable by
her to the Corporation.

 

The Executive expressly authorizes the Corporation to withhold any amounts
payable to her, including for compensation, reimbursement and otherwise, until
she has complied with this Section 6, subject to the terms of Section 2(g).

 

7.                  No Disparaging Statements. During the Executive’s employment
with the Corporation and for 12 months after the Executive ceases to be an
employee of the Corporation, the Executive will not make any statements or
comments of a disparaging nature to third parties regarding any member of the
Employer Group or its officers, directors, personnel or products.

 

8.                  Executive’s Representations and Warranties.

 

(a)               No Prior Agreements. The Executive represents and warrants
that she is not a party to or otherwise subject to or bound by the terms of any
contract, agreement or understanding which in any manner would limit or
otherwise affect her ability to perform her obligations hereunder, including
without limitation any contract, agreement or understanding containing terms and
provisions similar in any manner to those contained in Sections 3, 4, 5 or 7 of
this Agreement.

 

(b)               Confidential Information of Others. The Executive represents,
warrants and covenants that she will not disclose to the Corporation, or
otherwise use in the course of her service with the Corporation, any
confidential information which she is restricted from disclosing or using
pursuant to any other agreement or duty to any other person.

 



 8 | P a g e

 

 

9.                  Remedies.

 

(a)               Arbitration of Disputes. If a dispute arises with respect to
the enforcement or interpretation of any provision of this Agreement (other than
a dispute to be resolved under Section 9(b)), then the parties hereto agree to
submit the dispute to non-appealable binding arbitration. Such arbitration shall
be conducted before a board of three arbitrators, with one member selected by
the Executive, one member selected by the Employer, and the third member
selected by the first two arbitrators. The party responsible for the payment of
the costs of such arbitration (including any legal fees and expenses incurred by
the Executive) shall be determined by the board of arbitrators. The board of
arbitrators shall be bound by the rules of the American Arbitration Association
in making its determination. The parties hereto agree that they and their heirs,
personal representatives, successors, and assigns shall be bound by the decision
of such board of arbitrators with respect to any controversy properly submitted
to it for determination.

 

(b)               Disputes Arising Under Sections 4 Through 8. The Executive
recognizes that a violation by her of any provision of Sections 4 through 8,
inclusive, of this Agreement may cause irreparable injury to the Corporation,
and that there may be no adequate remedy at law for such violation. Therefore,
the Executive agrees that, in addition to any other remedies for its violation
hereof available to the Corporation, which shall include the recovery of all
damages incurred, as well as reasonable attorney’s fees and other costs, the
Corporation shall have the right, in the event of the breach or threatened
breach of any provision hereof by the Executive to obtain an injunction and/or
temporary restraining order against such breach or threatened breach or
specifically enforce this Agreement. The Corporation’s rights and remedies
specified in this Section 9(b) are in addition to and not in lieu of any rights
available under applicable law and regulations, including, without limitation,
those laws and regulations governing trade secrets and other proprietary
information.

 

10.              Miscellaneous.

 

(a)               Withholding of Taxes. All compensation and benefits payable
pursuant to this Agreement shall be subject to all applicable tax withholding
requirements.

 

(b)               Compliance with Banking Laws. Any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to, and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.

 

(c)               Suspension of Employment by Regulators. In the event the
Executive is temporarily prohibited from participating in the conduct of the
affairs of the Corporation pursuant to notice served by a regulatory agency
having jurisdiction over the Corporation, unless stayed by appropriate
proceedings, then the Corporation’s obligations under this Agreement shall be
suspended and the Executive shall have no right to any payment of compensation,
as of the date such notice is served on the Corporation. If the charges
specified in any such notice shall be dismissed, then the Corporation shall (i)
pay the Executive any compensation withheld from the Executive pursuant to the
suspension of the Corporation’s obligations as required by this Section 10(c) as
soon as practicable following the completion of continued employment for 30 days
following such dismissal and (ii) reinstate the obligations so suspended.

 



 9 | P a g e

 



 

(d)               Entire Agreement; Amendment. This Agreement supersedes all
prior agreements, written and oral, between the parties with respect to its
subject matter, is intended as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto, and may be amended
only by a writing signed by both parties hereto. The Corporation and the
Executive agree to execute any and all amendments to this Agreement permitted
under applicable law that the Corporation’s legal counsel determines to be
necessary to ensure compliance with the distribution provisions of Section 409A
of the Code or to otherwise ensure that this Agreement complies with Section
409A of the Code.

 

(e)               Nonwaiver. The failure of either party to insist upon strict
adherence to any term of this Agreement on any occasion will not operate as a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in a writing signed by the party to be charged therewith.

 

(f)                Assignment. The Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their successors and assigns and
their representatives. This Agreement may not be assigned by either party
without the consent of the other party, except that the Corporation may assign
all of its rights and delegate performance of all of its obligations hereunder
in connection with a Change in Control.

 

(g)               Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original, but all of which together will
constitute the same instrument.

 

(h)               Headings. The headings in this Agreement are for convenience
of reference only and should not be given any effect in the interpretation of
this Agreement.

 

(i)                 Governing Law. This Agreement shall be governed in all
respects whether as to validity, construction, capacity, performance or
otherwise, by the laws of the State of Maryland, without regard to any provision
that would result in the application of the laws of any other state or
jurisdiction, except to the extent that Federal law shall be deemed to apply.

 

(j)                 Interpretation. This Agreement is intended to comply with,
or otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder. If the Corporation determines in good
faith that any provision of this Agreement would cause the Executive to incur an
additional tax, penalty, or interest under Section 409A of the Code, then the
Corporation and the Executive shall use reasonable efforts to reform such
provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code or causing the
imposition of such additional tax, penalty, or interest under Section 409A of
the Code. As used in this Agreement, the terms “termination of employment”,
“resignation” and words of similar import mean, for purposes of any payments
under this Agreement that are payments of deferred compensation subject to
Section 409A of the Code, the Executive’s “separation from service” as defined
in Section 409A of the Code.

 



 10 | P a g e

 

 

(k)               Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity and enforceability of the other provisions hereof.

 

(l)                 Employer Policies, Plans and Programs. Except as expressly
provided otherwise in this Agreement, whenever any rights under this Agreement
depend on the terms of a policy, plan, or program established or maintained by
the Employer Group, any determination of such rights will be made on the basis
of the policy, plan, or program in effect at the time as of which such
determination is made. No reference in this Agreement to any policy, plan, or
program established or maintained by the Employer Group precludes any member of
the Employer Group from prospectively or retroactively changing or amending or
terminating that policy, plan, or program or adopting a new policy, plan, or
program in lieu of the then existing policy, plan, or program.

 

(m)             Survival of Terms. The provisions of Sections 2 through 7,
inclusive, and Sections 9 and 10 of this Agreement shall survive the termination
of the Executive’s employment hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 



ATTEST:               SHORE BANCSHARES, INC.             /s/ W. David Morse  
By: /s/ Lloyd L. Beatty, Jr. W. David Morse, Secretary   Name: Lloyd L. Beatty,
Jr.     Title:    President/CEO       WITNESS:   EXECUTIVE:             /s/ W.
David Morse   /s/ Donna J. Stevens W. David Morse, Secretary   Donna J. Stevens
     

 

 



 11 | P a g e

 

 

 

